15-2132
    Hannon v. Schulman and Associates


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    22nd day of February, two thousand sixteen.

    Present:
                ROSEMARY S. POOLER,
                ROBERT D. SACK,
                      Circuit Judges,
                KATHERINE POLK FAILLA.*
                      District Judge.
    _____________________________________

    Michael Hannon,

                               Plaintiff-Appellant,

                      v.                                                                      15-2132

    Schulman and Associates, Sued in
    Official/Individual Capacity, Sydney T. Shulman,
    Sued in Official/Individual Capacity, Scott Semple,
    Sued in Official/Individual Capacity, Inmate Legal
    Assistance to Prisoners, Sued in Official/Individual
    Capacity,

                               Defendants-Appellees.

    _____________________________________



    * Judge Katherine Polk Failla, of the United States District Court for the Southern District of New York, sitting by
    designation.
Appearing for Appellant:                         Michael Hannon, pro se, Somers, Connecticut.

Appearing for Appellees:                         No appearance.

Appeal from a judgment of the United States District Court for the District of Connecticut (Meyer,

J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of said District Court be and hereby is AFFIRMED.

       Appellant Michael Hannon, proceeding pro se, appeals the district court’s judgment

dismissing his 42 U.S.C. ' 1983 complaint. Hannon sued Schulman and Associates, Sydney

Schulman, Commissioner of Corrections Scott Semple, and Inmate Legal Assistance to Prisoners,

alleging that he had been denied legal assistance. The court dismissed sua sponte pursuant to 28

U.S.C. §1915A, ruling that only Semple could be held liable under § 1983 because the other

defendants were not state actors, and that the complaint did not allege either Semple’s personal

involvement or any legal action that had been prejudiced by the alleged unlawful conduct. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

issues on appeal.

       We review de novo a district court’s sua sponte dismissal. Liner v. Goord, 196 F.3d 132,

134 (2d Cir. 1999). The complaint must plead “enough facts to state a claim to relief that is

plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and to “allow[] the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Upon de novo review, we conclude that the district court properly dismissed Hannon’s

claims and, except as noted below, we affirm for substantially the reasons stated by the district

court in its thorough June 1, 2015 decision.
       We agree with Hannon that the dismissal of his official capacity claims against Semple was

erroneous because Hannon sought declaratory and injunctive relief. See Mary Jo C. v. New York

State and Local Ret. Sys., 707 F.3d 144, 166 (2d Cir. 2013). This error does not require remand,

however, because the district court properly ruled that Hannon did not state a claim for relief.

       We have considered all of Hannon’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                 3